Citation Nr: 0508690	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  99-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus. 

3.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1975, including two tours of duty totaling approximately 
23 months in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In November 2003, the Board reopened the claim of 
entitlement to service connection for a skin disorder, and 
remanded the appeal concerning all three issues.  

The issue of entitlement to service connection for 
hypertension, including as secondary to diabetes mellitus, is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part with respect to this issue.  


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma and melanoma are 
related to his sun exposure during his active service, 
including approximately 23 months in Vietnam.

2.  The veteran's service-connected malaria is not currently 
manifested by any residuals.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma and melanoma were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, 
Diagnostic Code 6304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  

The veteran's service personnel records reflect that he 
served two tours in the Republic of Vietnam for a total of 
23 months.  These records reflect that he served in a 
capacity as an Infantryman and a heavy truck driver.  He has 
reported being involved in combat.  The Board concludes that 
with consideration of the provisions of 38 C.F.R. § 3.304(d) 
(2004) that the veteran did have substantial sun exposure 
during his service in Vietnam.  

The claim reopened by the Board in November 2003 was based on 
the veteran's assertion that his skin cancers were due to 
exposure to Agent Orange during his active military service.  
Nonetheless, the November 1998 rating decision that is the 
basis for this appeal also indicated that the claim was not 
reopened on the general basis that the claimed skin cancers 
were not incurred or aggravated during active military 
service, as well as upon the specific basis that the 
available scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  Therefore, as the recent VA medical 
opinion has linked the claimed disabilities of skin cancers 
to sun exposure during the veteran's active military service, 
the Board will grant service connection for the claimed 
disabilities of skin cancer on that basis.  As service 
connection is being granted on this basis, the Board need not 
address the veteran's argument that the claimed disabilities 
are due to Agent Orange exposure during his active military 
service.

The reports of June 2004 VA dermatology examination and July 
2004 addendum thereto reflect that the veteran had a history 
of skin cancers, including melanoma and squamous cell.  The 
impression included squamous cell carcinoma on the nose and 
actinic keratosis with a history of melanoma.  The veteran 
reported that he had been exposed to the sun a lot during his 
military experience without any sun protection.  The examiner 
indicated the belief that the veteran's skin cancers were 
related to his military service.  Although the examiner also 
indicated that a lot of sun damage could have occurred when 
the veteran was a child, with consideration that the veteran 
had substantial sun exposure during his active service and 
there is competent medical evidence relating his current skin 
cancer to that exposure, the evidence is in equipoise with 
respect to whether or not his squamous cell carcinoma and 
melanoma are related to sun damage during his active service.  
In resolving all doubt on the veteran's behalf, service 
connection for squamous cell carcinoma and melanoma is 
granted.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  

In this case, service connection was granted and a 
noncompensable disability evaluation was assigned for history 
of malaria, effective from November 1979, by an April 1980 
rating decision.  The noncompensable evaluation for history 
of malaria has remained in effect to the present.  This 
appeal arises from a November 1998 rating decision that 
continued the noncompensable evaluation.  

Diagnostic Code 6304 of the Rating Schedule provides that a 
100 percent evaluation will be assigned for malaria as an 
active disease.  Residuals, such as liver or spleen damage, 
are thereafter rated under the appropriate system.  

In this case, the medical records and reports contained in 
the veteran's claims folder do not show that the veteran's 
malaria has been active during the period in question.  
Moreover, the medical records and reports do not refer to any 
residual disability related to malaria.  In fact, the report 
of a September 1998 VA examination includes a diagnosis of 
history of malaria with no sequela at present.  

The veteran has submitted a statement, in June 1998, 
indicating his belief that he continues to have chills and 
stomach problems relating to his malaria in service.  While 
he is qualified to report his symptomatic complaints, he is 
not qualified, as a lay person, to offer a medical diagnosis 
for medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the veteran's association of his 
complaints with the specific disability of malaria will not 
be accorded any probative weight.  

There is no competent medical evidence of record indicating 
that the veteran currently has any residuals of his service-
connected malaria.  Rather, there is competent medical 
evidence indicating that he has no current residuals of 
malaria.  Therefore, a preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected malaria.  

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi,, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via letters in February 
and July 2003 and June 2004.  The April 1999 statement of the 
case and February and June 2003 and August 2004 supplemental 
statements of the case provided the veteran with governing 
laws and regulations as well as informing him of the evidence 
considered and VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 120-
121.  

The aforementioned VCAA letters informed the veteran of the 
evidence needed to substantiate his claims with the June 2004 
letter specifically addressing evidence needed to 
substantiate his claim for an increased rating for malaria.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusion in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded 
VA examinations.  

The Board also notes that, while the veteran initially 
indicated that he desired a hearing before the Board, 
hearings were canceled and rescheduled with the veteran not 
responding to the most recent offer in the June 2004 letter.  
The veteran requested a hearing before the Board in his 
September 1999 appeal; although he initially indicated that 
he would accept a video hearing, he later indicated that he 
wished to appeal before the Board in person.  The hearing was 
initially scheduled in January 2001.  A handwritten notation 
dated approximately one week before the hearing asked that it 
be rescheduled.  It was rescheduled for April 2001; an 
undated letter asked that the hearing be rescheduled, as the 
veteran had a doctor's appointment on the same day.  The 
hearing was rescheduled for August 2001; the notice letter 
was annotated to cancel the hearing.  Because the handwritten 
annotation was not entirely clear (it appears to have been 
written by the veteran's representative), the veteran was 
informed, in a letter in June 2004, that he should contact VA 
if he wanted a hearing before the Board.  As the veteran has 
not indicated since then that he wants such a hearing, the 
Board concludes that the requirements for scheduling and 
rescheduling such hearings have been met, and that there in 
no further need to schedule a hearing before the Board in 
this appeal.  See 38 C.F.R. § 20.704.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for squamous cell carcinoma and melanoma 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An increased (compensable) rating for malaria is denied.


REMAND

In response to an April 2003 letter from a private treatment 
provider a June 2003 supplemental statement of the case 
identified the issue of service connection for hypertension 
as service connection for hypertension, including as 
secondary to diabetes mellitus.  However, the record does not 
indicate that the veteran has been provided with the 
governing regulation relating to service connection on a 
secondary basis.  Further, the VCAA notices provided to the 
veteran do not reflect that he has been provided notification 
with respect to evidence needed to establish service 
connection on a secondary basis.

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be provided 
notice, pursuant to 38 U.S.C.A. 
§ 5103(a), concerning what evidence is 
needed to support a claim of service 
connection for hypertension claimed as 
secondary to service-connected diabetes 
mellitus.  

2.  Thereafter, the issue remaining on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case that 
includes the governing regulation 
relating to establishing service 
connection secondary to service-connected 
disability and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


